Citation Nr: 0421121	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-03 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left shoulder wound, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from January 1966 
to December 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

A review of the file reveals that there is no notice to the 
veteran of the division of responsibilities between him and 
VA in obtaining evidence relevant to the increased rating 
claim currently on appeal.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Additionally, the Board notes that the December 2000 and May 
2002 VA evaluations of the veteran's residuals of a left 
shoulder wound (left shoulder disability) do not include an 
adequate assessment of the functional impairment of the 
veteran's service-connected left shoulder disability, as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, the Board notes that this case involves a rebuilt 
claims file and that it has been contended on behalf of the 
veteran that the left shoulder scars noted on VA examination 
in May 2002 do not coincide with Muscle Group I, for which 
the veteran is service-connected.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  
		
2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for an increased evaluation 
for residuals of a left shoulder 
disability.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the RO should obtain and 
associate with the file all records that 
are not currently on file.

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

4.  The veteran should be provided an 
examination by a physician with appropriate 
expertise to determine the current nature and 
severity of his service-connected left 
shoulder disability.  The veteran's VA claims 
folder, including a copy of this remand, must 
be made available to and reviewed by the 
examiner.  Any necessary tests or studies, 
such as x-rays, should be conducted, and all 
findings should be reported in detail.  The 
examiner should describe all symptomatology 
due to the service-connected left shoulder 
disability, to include any weakness, 
fatigability, incoordination, or flare-ups.  
In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and any functional 
loss associated with pain.  The examiner 
should also describe which muscle group(s) 
is(are) affected by the veteran's service-
connected disability.  The examiner should 
provide an opinion on the impact of the 
service-connected disability on the veteran's 
ability to work.  The rationale for each 
opinion expressed should also be provided.  
The report prepared should be typed and then 
should be associated with the veteran's VA 
claims folder.   

4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
should then readjudicate the veteran's 
claim of entitlement to an increased 
evaluation for left shoulder disability 
taking into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action and all appropriate diagnostic 
codes, including Diagnostic Code 5201.  
If the issue continues to be denied, the 
RO should provide the veteran and his 
representative with a Supplemental 
Statement of the Case, which should 
include all relevant diagnostic codes 
and the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2003).  The veteran and 
his representative should then be given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


